UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1421


In Re: JIMMY LAWRENCE NANCE,

                Petitioner.




                 On Petition for Writ of Mandamus.
                     (7:92-cr-00135-JCT-RSB-1)


Submitted:   July 17, 2013                  Decided:   August 23, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jimmy Lawrence Nance, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jimmy Lawrence Nance petitions for a writ of mandamus

seeking an order compelling the district court to address claims

he contends were raised but not resolved in his 28 U.S.C.A.

§ 2255 (West Supp. 2013) proceedings.                    We conclude that Nance is

not entitled to mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only    in   extraordinary       circumstances.               Kerr   v.     United   States

Dist.     Court,      426    U.S.     394,   402       (1976);       United      States    v.

Moussaoui,      333    F.3d    509,    516-17       (4th      Cir.   2003).        Further,

mandamus      relief    is    available      only      when    the   petitioner      has    a

clear right to the relief sought.                   In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

              The relief sought by Nance is not available by way of

mandamus.      Accordingly, although we grant Nance leave to proceed

in forma pauperis, we deny the petition for writ of mandamus.

Nance’s      motions    for    appointment        of    counsel      and    to   amend    the

mandamus petition are denied.                    We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                           PETITION DENIED




                                             2